        Case 2:19-cr-14035-RLR Document 82States
                                   United   Entered   on FLSD
                                                 District Court Docket 09/25/2019 Page 1 of 1
                                    Southern District of Florida
                          U.S. MAGISTRATE JUDGE SHANIEK MAYNARD
                                             Minute Order- Fort Pierce Division
*No Interpreter Req’d
DEFT:        GARY HENDRY (Bond)                           CASE NO:                19-14035-CR-ROSENBERG

AUSA:            Michael Porter present                  ATTORNEY:                 David Roth (Retained) present

AGENT:         Dadre McCreary, HSI present              VIOL:                8:1324(a)(1)(A)(v)(I)

PROCEEDING:          Change of Plea                      BOND SET:        $250,000 Personal Surety Bond

 9 Surrender and/or do not obtain passports/travel      Deft present with retained counsel,
   documents                                            David Roth, Esquire
 9 Rpt to PTS as directed /or__________ x's a
   week/month by phone; _________ x's a
   week/month in person                                 Deft sworn and testimony taken
                                                        re: change of plea
 9 Random urine testing by Pretrial Services.
   _________Treatment as deemed necessary.              Counsel for Government reads in open court,
                                                        summary of factual proffer and essential
 9 Refrain from excessive use of alcohol
                                                        elements of the offense
 9 Participate in mental health assessment &
   treatment.                                           Both Deft and Defense counsel accept
                                                        the Government’s essential elements and
 9 Maintain or seek full-time                           approve the written Factual Basis for
   employment/education.
                                                        the change of plea (signed by all parties)
 9 No contact with victims/witnesses.
                                                        Deft pleads guilty as to Count 1
 9 No firearms                                          of the Indictment
 9 Not to encumber property                             Court to issue Report and Recommendation
 9 May not visit transportation establishments.
                                                        adjudging Deft guilty as to Count 1
                                                        of the Indictment
 9   Home confinement/Electronic Monitoring
     and/or Curfew: _______pm to ______am,              Final sentencing date set 12/5/19 at 11:00
     paid by: ___________________________               a.m. before Judge Rosenberg in West Palm
 9 Allowances: Medical needs, court appearances,
   attorney visits, religious, employment               Pursuant to plea agreement and prior to
                                                        start of court, Defense delivers cashier’s
 9 Travel extended to:___________________               check in the amount of $282,789.00 to
 9 Other:                                               AUSA Michael Porter
 _____________________________________
 _____________________________________
                                                        Court permit Defendant to remain on bond
                                                        pending sentencing before Judge Rosenberg

                                                        Court will defer ruling on Defense counsel’s
                                                        ore tenus motion for Deft permission to
                                                        travel to Memphis, TN on Thurs. 9/26/19 and
                                                        return home Mon., 9/30/19 (will confer
                                                        w/Judge Rosenberg)
DISPOSITION: Plea

DATE:   9/25/2019   START TIME:         10:00A.M.   Time in Court: 38   Minutes    (DAR: 10.26.11 FTP-FJL/4074)
